                                            Case 3:19-cv-07912-JCS Document 19 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       WEICHENG ZHENG,                                  Case No. 19-cv-07912-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        REMAND FOR ADMINISTRATIVE
                                   9
                                                                                            PROCEEDINGS
                                  10       WILLIAM BARR, et al.,
                                                                                            Re: Dkt. No. 16
                                                        Defendants.
                                  11
                                  12           For the reasons stated in Defendants’ motion to remand (dkt. 16), and in light of Plaintiff
Northern District of California
 United States District Court




                                  13   Weicheng Zheng’s failure to file an opposition brief within the time allowed to do so, the motion

                                  14   is GRANTED, and the matter is REMANDED to United States Citizenship and Immigration

                                  15   Services (“USCIS”) to adjudicate Weicheng Zheng’s naturalization petition. USCIS shall take

                                  16   any and all necessary actions, schedule an interview no later than October 30, 2020, and issue a

                                  17   decision on Weicheng Zheng’s application for naturalization within sixty days after that interview.

                                  18   The hearing noticed for September 11, 2020 is VACATED.

                                  19           All proceedings in this Court are STAYED pending further order of the Court. A case

                                  20   management conference will occur on January 29, 2021 at 2:00 PM, and the parties shall file a

                                  21   joint case management statement no later than January 22, 2021. If USCIS grants Weicheng

                                  22   Zheng’s application for naturalization before that date, any party may move to dismiss this action.1

                                  23           IT IS SO ORDERED.

                                  24   Dated: August 31, 2020

                                  25                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  26                                                    Chief Magistrate Judge
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
